DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 16, and 30 are allowable. The restriction requirement election of species, as set forth in the Office action mailed on 04/15/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 7-9, 17-19, 23-24, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-10, 16-24, 26-31, 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a protective cover for the head and ears of an animal as explicitly detailed in the claims, such a cover having a front and rear portion, the rear portion having left and right neck straps and the front portion having left and right wings. Specifically wherein each of the neck straps extending out transversely from a central axis, so that a right strap axis extending from said central axis to the outer end of the right neck strap and a left strap axis extending from said central axis to the outer end of the left neck strap are each perpendicular to the central axis,  and wherein ach of the right and left wings extending out transversely from the central axis, so that a right wing axis extending from said central axis to the wing outer end of the right wing and a left wing axis extending from said central axis to the wing outer end of the left wing are each perpendicular to the central axis.
The prior art of record Dolby (US 2008/0216211) teaches a similar covering for the head, ears, and neck of an animal, however Dolby fails to teach the particulars of the orientation of the left and right neck straps and left and right wings to the central axis, namely, wherein each of the neck straps extending out transversely from a central axis, so that a right strap axis extending from said central axis to the outer end of the right neck strap and a left strap axis extending from said central axis to the outer end of the left neck strap are each perpendicular to the central axis,  and wherein ach of the right and left wings extending out transversely from the central axis, so that a right wing axis extending from said central axis to the wing outer end of the right wing and a left wing axis extending from said central axis to the wing outer end of the left wing are each perpendicular to the central axis. A modification of Dolby in this manner would require undue hindsight reconstruction and render the invention of Dolby inoperable as it would no longer be able to cover the ears of a human user as shown in fig. 1 of Dolby.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642